COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-260-CR
  
  
THOMAS 
DWAYNE MASON                                                   APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
  
------------
 
FROM 
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Upon 
his plea of guilty, the trial court convicted Appellant Thomas Dwayne Mason of 
sexual assault of a child under seventeen years of age and sentenced him to 
eighteen years’ confinement in the Institutional Division of the Texas 
Department of Criminal Justice.  Appellant brings a single point on appeal, 
arguing that his trial counsel rendered ineffective assistance by not requesting 
a record at the punishment phase of the trial.  Because we hold that the 
record does not support Appellant’s contention, we affirm the trial court’s 
judgment.
        As 
the State has correctly pointed out, courts are very hesitant to find any single 
error to be per se ineffective assistance of counsel.2  
And, as the State also points out, the Texas Court of Criminal Appeals has 
repeatedly warned litigants of the difficulty of proving ineffective assistance 
of counsel on direct appeal.3
        In 
the case now before us, Appellant did not file a motion for new trial. Nowhere 
in the record does Appellant explain how he was harmed by the failure to request 
a record or what the record would have shown that would have affected the 
outcome of his appeal.  Appellant does not argue that anything occurred 
during the punishment phase that even arguably would have constituted 
error.  This record on direct appeal is simply inadequate to reflect any 
failings of trial counsel.  Consequently, we overrule Appellant’s sole 
point on appeal and affirm the trial court’s judgment.
 
  
                                                                  LEE 
ANN DAUPHINOT
                                                                  JUSTICE
 
 
PANEL A:   LIVINGSTON, 
DAUPHINOT, and MCCOY, JJ. 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
April 8, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999); Rivera v. 
State, 981 S.W.2d 336, 339 (Tex. App.—Houston [14th Dist.] 
1998, no pet.).
3.  
Freeman v. State, 125 S.W.3d 505, 506-07 (Tex. Crim. App. 2003).